Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 08/11/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Applicant’s amendment to claim 1 and applicant’s arguments to claim 17 have overcome the prior art rejection. Regarding claim 11 applicant argues that Bastian does not teach or suggest a hydraulic fluid reservoir to which hydraulic fluid is conveyed while hydraulic fluid return line is decoupled and when fluid pressure in the return line reaches a pressure threshold. The examiner respectfully disagrees, the hydraulic fluid reservoir (12) receives remaining hydraulic fluid  in the return line, when the return line is decoupled from pressure source (when valve 16 is in blocking position) and when the pressure in the return line reaches a pressure threshold (a pressure that is greater than the pressure in the accumulator). As such, the rejection is proper and it is accordingly maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastian (EP 2025215) hereinafter Bas.
Regarding Claim 11 Bas teaches (Fig 2) A hydraulic system (Fig 2) for an implement (Fig 2 and 9), the hydraulic system (Fig 2) comprising:a supply line connection (see Fig below) configured to removably couple a hydraulic Fluid supply line (70) to a source hydraulic system (P, T, 16) associated 
Regarding Claim 12 Bas teaches (Fig 2) the implement (Fig 2 and 9) comprises an agricultural implement (Fig 2 and 9) and the hydraulically-powered component (10, 10’, 11, 11’) is configured to perform an agricultural operation (Abstract, Fig 2, 9).
Regarding Claim 13 Bas teaches (Fig 2) the pressure threshold is based on a back pressure applied by the hydraulic fluid reservoir (12) to the hydraulic fluid received from the hydraulic fluid return line (see Fig below).
Regarding Claim 14 Bas teaches (Fig 2) the hydraulic fluid reservoir (12) comprises a pressurized accumulator (12) (Fig 2).
Regarding Claim 16 Bas teaches (Fig 2) the hydraulic fluid recovery system (Fig 2) is configured to convey the hydraulic fluid stored in the hydraulic fluid reservoir (12) to the hydraulic system (P, T, 16) when the hydraulic fluid return line (see Fig below) is coupled to the hydraulic system (P, T, 16).
Allowable Subject Matter
Claim 15 is objected to would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims. Claims 1-10 and 17-20 are allowed.

    PNG
    media_image1.png
    591
    1137
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745